This is a companion case to that of Hugo Freels, Relator, v. J. H. Walker, Commissioner of the General Land Office et al., which was submitted at the same time as was this case. An opinion having been written by Judge Leddy of this Commission in the Freels case, which has been adopted by the Supreme Court, and the pertinent facts being the same in this case as in the Freels case, it is only necessary to state the few facts necessary to differentiate the two cases. 120 Tex. 291,26 S.W.2d 627, rehearing denied, 35 S.W.2d 408.
The relators in this case allege the undisputed facts to be, that they are the owners of the S.E. part of section 92, block 1, certificate 3/546, W.  N.W. Ry. Co. survey in Loving county, Texas, containing 186.2 acres of land, the entire section 92 being a fractional section containing 286.2 acres, Hugo Freels, the relator in the first case mentioned, being the owner of the remaining 100 acres. The rights of these relators to the 186.2 acres of land are based upon the same legal conclusions upon which we base the rights of Hugo Freels to the 100 acres of land.
In this case the intervener, M. L. Frazier, occupies the same relation to the land as the intervener, M. L. Davis, occupied in the Freels case, and since the facts are the same in relation to the two tracts of land, it necessarily follows that the conclusions we reached in the Freels case with reference to the rights of the intervener, Davis, is the same conclusion we have reached as to the rights of the intervener, Frazier.
The opinion written in the Freels case discusses fully and satisfactorily the pertinent principles of the law applicable to the facts, and we see no necessity for an extended discussion in this case.
We, therefore, recommend that the writ of mandamus prayed for by relators be awarded, and that the prayer of intervener be denied.
The opinion of the Commission of Appeals is adopted and mandamus awarded relator, and prayer of intervener denied, as recommended by the Commission of Appeals.
C. M. CURETON, Chief Justice. *Page 160